Citation Nr: 1809806	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-03 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for sacroiliitis.

2. Entitlement to a rating in excess of 10 percent for left leg radiculopathy.

3. Propriety of the separately assigned rating for right leg radiculopathy, evaluated as 20 percent disabling as of September 11, 2010.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to October 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.

In July 2015, the Board remanded the Veteran's claims for increased ratings for his back disability and left leg radiculopathy, and granted service connection for right leg radiculopathy. In a July 2015 rating decision, the Agency of Original Jurisdiction (AOJ) implemented such decision and assigned a rating of 20 percent for the Veteran's right leg radiculopathy, effective September 11, 2010. The Board notes that the Veteran did not appeal with respect to the propriety of the assigned effective date or rating for his right leg radiculopathy; however, the issue is part and parcel of his claim for entitlement to a higher rating for his back disability as the rating criteria governing the evaluation of such disability specifically indicates that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017). Therefore, such issue has been included on the title page of this decision.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

During the course of the appeal, the Veteran was afforded VA examinations in October 2010, December 2011, and November 2015 so as to evaluate the severity of his back disability. Subsequent to such examinations, the United States Court of Appeals for Veterans Claims (Court) made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint. See Correia v. McDonald, 28 Vet. App. 158 (2016). In this regard, it does not appear that Correia-compliant testing was conducted, or that the VA examiners explained why such testing could not be conducted or was not necessary, at the aforementioned VA examinations. Therefore, a remand is necessary in order to afford the Veteran a new VA examination that addresses such inquiries, and includes a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period. 

Furthermore, the Court recently found that, depending on the frequency and duration, an attempt should be made to schedule the Veteran for an examination during a flare-up. See Sharp v. Shulkin, 29 Vet. App. 26 (2017); see also Ardison v. Brown, 6 Vet. App. 405 (1994); Voerth v. West, 13 Vet. App. 117 (1999). Moreover, the examiner should also offer flare-up opinions based on estimates derived from information procured from relevant sources, including the lay statements of the Veteran, and the examiner's determination in that regard should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. Sharp, supra; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Additionally, a medical opinion that cannot be provided without resort to speculation is adequate when it is clear that it is predicated on a lack of knowledge among the medical community at large and not the insufficient knowledge of the specific examiner. Sharp, supra; see also Jones v. Shinseki, 23 Vet. App. 382 (2010).

In this regard, the Veteran reported flare-ups during his October 2010 and November 2015 VA examinations. Such examiners documented the Veteran's descriptions of the impact of his flare-ups.  Further, the October 2010 examiner noted that during a flare-up or following repetitive use, the Veteran would be additionally limited by pain, but not by weakened movement, excess fatigability, endurance, incoordination, or functional loss. The November 2015 examiner determined that such examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups. Additionally, in regard to whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with flare-ups, such examiner noted that she was unable to say without mere speculation because the examination was not performed during a flare-up. 

Given the Veteran's reports of having flare-ups, he should be afforded another VA examination during a flare-up, if possible. Furthermore, the November 2015 VA examiner did not provide an adequate opinion as to the functional loss related to flare-ups because she did not explain why it was not feasible for her to provide such opinion and only stated that she was unable to say without mere speculation as the examination was not performed during a flare-up. Thus, on remand, if the examination is not being conducted during a flare-up, the examiner should elicit relevant information as to the Veteran's flare-ups or ask him to describe the additional functional loss, if any, he suffered during flare-ups and then estimate his functional loss due to flare-ups based on all the evidence of record, including the Veteran's lay information, or explain why he or she cannot not do so. 

As the Veteran's bilateral leg radiculopathy will be examined as part of the examination ordered in connection with his back disability, the Board finds that such issues are inextricably intertwined with the latter claim.  Therefore, adjudication of such matters will be deferred pending the receipt of the development ordered in connection with this remand.

Furthermore, the Veteran should be given an opportunity to identify any other treatment records relevant to the claims on appeal that have not been obtained and updated VA treatment records dated since July 2015 should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claims. After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records dated from July 2015 to the present should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected back disability and associated radiculopathy of the bilateral legs. All indicated tests and studies should be undertaken. The record, including a complete copy of this remand, must be made available for review in connection with the examination.

If possible, such examination should be conducted during a flare-up.

(A) The examiner should identify the current nature and severity of all manifestations of the Veteran's back disability.  

(B) The examiner should record the range of motion of the lumbar spine observed on clinical evaluation in terms of degrees for flexion and extension. If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, and whether such pain on movement, as well as weakness, excess fatigability, or incoordination, results in any loss of range of motion. The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

(C) The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's back disability conducted in October 2010, December 2011, and November 2015. In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. If the examiner is unable to do so, he or she should explain why.
 
(D) It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

(E) If the Veteran endorses experiencing flare-ups of his back, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  

Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(F) The examiner is requested to indicate whether intervertebral disc syndrome related to the Veteran's service-connected back disability is present. If so, the examiner should the total duration of any incapacitating episodes over the past 12 months. The examiner is advised that an 'incapacitating episode' is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(G) The examiner is also requested to indicate whether the Veteran's back disability results in any objective neurologic impairments other than radiculopathy of the bilateral legs and, if so, the nature and severity of such neurologic impairment.  

(H) With regard to the Veteran's radiculopathy of the right and left leg, the examiner should identify the nature and severity of such manifestations. In this regard, the examiner is requested to indicate whether the Veteran's bilateral sciatic nerve impairment results in mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis of the sciatic nerve.

(I) The examiner should also comment upon the functional impairment resulting from the Veteran's back disability with associated neurologic disabilities of radiculopathy of the right and left leg. 

A rationale for all opinions offered should be provided.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If any benefit sought remains denied, issue the Veteran a supplemental statement of the case. An appropriate period of time should be allowed for a response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




